Exhibit 10.1
FORM OF
ZIX CORPORATION
OUTSIDE DIRECTOR
STOCK OPTION AGREEMENT
     This Outside Director Stock Option Agreement (“Option”) is effective as of
the Grant Date set forth in the Grant Detail section of this Option (“Grant
Details”) with respect to the stock options described in the Grant Details that
are granted by Zix Corporation, a Texas corporation (“Company”), to the
Non-Employee Director (“Optionee”) named in the Grant Details.
     The Company wishes to recognize Optionee’s contributions to the Company and
to encourage Optionee’s sense of proprietorship in the Company by providing
Optionee with the opportunity to purchase shares of the Company’s common stock,
par value $.01 per share (“Common Stock”).
     The Company and Optionee therefore agree as follows:
1 Non-Qualified Stock Option Grant
     The Company hereby grants to Optionee the options to purchase up to the
number of shares of Common Stock shown as the Quantity in the Grant Details. The
Option exercise price is the amount per share shown as the Exercise Price in the
Grant Details. The Option is subject to the terms set forth in this Option and
the terms of the Stock Option Plan described in the Grant Details (the “Plan”).
The Option is intended to be a nonqualified stock option, and it is not to be
characterized or treated as an incentive stock option, under applicable tax
laws.
2 Grant Details
     Optionee:
     Grant Date:
     Expiration Date:
     Quantity:
     Exercise Price:
     Stock Option Plan: 2006 Directors’ Stock Option Plan
     Vesting Schedule:

1



--------------------------------------------------------------------------------



 



3 Term of Option
     This Option automatically expires at 12:00 midnight on Expiration Date
described in the Grant Details. This Option may be terminated earlier by other
provisions of the Plan or this Option.
     3.1 Departure of Director Other Than for “Cause”
     This Option terminates one year after Optionee ceases to be member of the
Board, except that if Optionee was a member of the Board for least five years
then this Option will terminate on the last business day of December of the
calendar year in which falls the one year anniversary of the date on which
Optionee ceased to be a member of the Board. This clause does not apply to
Optionee’s departure from the Board within 180 days after a Change in Control.
     3.2 Removal of Director for “Cause”
     This Option terminates immediately and automatically if Optionee is removed
from the Board by a vote of the shareholders for Cause.
4 Vesting of Option Shares
     This Option will vest and become exercisable with respect to a number of
shares of Common Stock according to the Vesting Schedule described in the Grant
Details, except that no shares of Common Stock will vest and become exercisable
during the periods described in section 3.1. Once this Option has become
exercisable with respect to a number of shares of Common Stock (“Vested
Shares”), it will remain exercisable as that number of shares, or any lesser
number of shares, until the expiration or termination of this Option.
     4.1 Accelerated Vesting
     This Option becomes fully exercisable upon (i) the Optionee being removed
from the Board by a vote of the shareholders other than for Cause; or (ii) upon
a Change in Control, if Optionee is a member of the Board on the date the Change
of Control occurs.
5 Adjustment of Option
     If the shares subject to this Option are adjustable pursuant to Section 9
of the Plan, the Committee may make any adjustment that it deems appropriate to
the Quantity or the Exercise Price.
     5.1 Adjustment of Option for Certain Transactions
     Subject to the terms of the Plan, if a merger, consolidation, sale of
shares or similar transaction occurs involving the Company and one or more other
persons, and shares of stock, other securities, cash or property become issuable
or deliverable in

2



--------------------------------------------------------------------------------



 



exchange for Common Stock as a part of the transaction, then this Option will be
amended to create a right to purchase or receive (at an aggregate exercise price
equal to the Exercise Price) the amount of shares of stock, other securities,
cash or property that would have been receivable for Common Stock in the
transaction if the unexercised Quantity of shares of Common Stock had been
purchased immediately before the consummation of the transaction.
6 Modification of Option
     At any time and from time-to-time, the Committee may execute an instrument
providing for modification, extension or renewal of this Option, provided that
no such modification, extension or renewal may (i) impair this Option holder’s
rights in any respect without the written consent of the holder or (ii) conflict
with the provisions of Rule 16b-3 under the Exchange Act.
7 Who May Exercise Option
     This Option is exercisable during Optionee’s lifetime only by Optionee. To
the extent exercisable after Optionee’s death, this Option may be exercised only
by a person who has obtained Optionee’s rights under this Option by will or
under the laws of descent and distribution or pursuant to a “qualified domestic
relations order” as defined in the Code. If the person exercising this Option is
a transferee of Optionee by will or under the laws of descent and distribution
or pursuant to a “qualified domestic relations order,” the Exercise Notice must
be accompanied by appropriate proof of the right of such transferee to exercise
this Option.
8 Method of Exercise
     As a condition of exercising this Option with respect to any Vested Shares,
Optionee must have an established brokerage account with the Company’s
authorized stock option administrative brokerage, which is currently Merrill
Lynch (“Broker”). At the time of exercise, the Broker will pay to the Company on
behalf of Optionee this Option Price times the number of vested shares as to
which this Option is being exercised. Such payment may consist of (a) cash,
(b) a certified cashier’s check or (c) at the Committee’s election, any other
consideration that the Committee determines is consistent with the Plan and
applicable law. Optionee must bear any transaction costs imposed by the Broker.
     As a condition of exercising this Option with respect to any Vested Shares,
each designated Optionee must provide to the Company (or its designee) at its
principal executive office a written notice satisfying the requirements of this
section 0 (“Exercise Notice”). The Exercise Notice must contain sufficient
information to identify this Option being exercised, including Optionee’s name,
Exercise Price, Grant Date and Stock Option Plan. The Exercise Notice must state
the number of Vested Shares for which this Option is being exercised. If the
shares of Common Stock that are being purchased are to be evidenced by more than
one stock certificate, the Exercise Notice must state the number of shares of
Common Stock to be indicated on each stock certificate. The Exercise Notice is
deemed to be provided when it is delivered to the Company’s Corporate Secretary.
After receiving the Exercise Notice from Optionee, the

3



--------------------------------------------------------------------------------



 



Company will determine whether this Option is subject to any restrictions and is
otherwise eligible for exercise.
     If the Company determines that the designated Option is eligible for
exercise, the Company will, authorize the Broker to allow the Optionee to
exercise the Option, and authorize the Optionee to exercise the Option by
contacting the Broker. The Broker will not allow Optionee to exercise the Option
unless Optionee has provided the Exercise Notice to the Company and the Company
has authorized the exercise.
9 Restrictions on Exercise
     Notwithstanding anything to the contrary in this Option:

  a)   Company is not obligated to issue fractional Shares.     b)   Optionee
cannot exercise this Option in order to purchase less than 100 Option Shares
unless the number of then Vested Shares is less than 100.     c)   Optionee
cannot exercise this Option if exercise or the delivery of Shares would violate
any applicable law or any rule of any securities exchange on which the Shares
are then listed.     d)   Optionee cannot exercise this Option if exercise or
the delivery of shares would in the Company’s sole discretion constitute a
violation of any Company rule or policy, including but not limited to block
trades, windows and black-out periods.

10 Payment and Tax Withholding
     As a condition of exercising this Option with respect to any Vested Shares,
Optionee must make prior arrangements for the payment of the Exercise Price and
arrangements for any withholding tax obligations. The Company may take such
steps to withhold any taxes that it is required to withhold in connection with
the exercise of this Option.
11 Shares Issued on Option Exercise
     The shares of Common Stock purchased upon the exercise of this Option will
be registered in the name of Optionee at the address specified in the Exercise
Notice. Any stock certificates issued will contain an appropriate legend
referencing any applicable transfer restrictions.
12 No Rights as Shareholder
     Neither Optionee nor any person claiming under or through Optionee has any
rights or privileges of a shareholder of the Company in respect of any of the
shares issuable upon the exercise of this Option, unless and until Option Shares
are registered in such person’s name, as

4



--------------------------------------------------------------------------------



 



evidenced by the appropriate entry on the books of the Company or its duly
authorized stock registrar and transfer agent.
13 State and Federal Securities Regulation
     No Option Shares will be issued by the Company upon the exercise of this
Option unless and until all legal requirements have been complied with to the
satisfaction of the Company and its counsel. The Company may restrict the
periods during which this Option may be exercised if, in the opinion of the
Company and its counsel, such a restriction is desirable to comply with legal
requirements. The Option is subject to the requirement that, if the Company
determines in its discretion that the listing, registration or qualification of
this Option Shares upon any securities exchange or under any state or federal
law, or the consent or approval of any government regulatory body, is necessary
or desirable as a condition of, or in connection with, the granting or exercise
of this Option or the issuance or purchase of Option Shares, this Option may not
be exercised in whole or in part until such listing, registration,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Company. The Company has no obligation to
effect or obtain any such listing, registration, qualification, consent or
approval if the Company determines, in its discretion, that such action would
not be in the best interest of the Company. The Company will not be liable to
Optionee or anyone claiming under or through Optionee for damages due to a delay
in the delivery or issuance of any Option Shares for any reason whatsoever,
including, but not limited to, a delay caused by listing, registration or
qualification of this Option Shares upon any securities exchange or under any
federal or state law or the effecting or obtaining of any consent or approval of
any governmental body with respect to the granting or exercise of this Option or
the issue or purchase of Option Shares.
14 Continued Directorship Not Guaranteed
     Nothing in this Option, the Plan, any document describing either of them,
or the grant of an option gives Optionee the right to continue to serve as a
director of the Company.
15 No Liability of Option
     The Option is not liable for or subject to, in whole or in part, the debts,
contracts, liabilities or torts of Optionee nor is it subject to garnishment,
attachment, execution, levy or other legal or equitable process without the
prior written consent of the Company (which consent the Company may withhold or
condition for any reason or for no reason).
16 No Assignment
     This Option is not Transferable without the prior written consent of the
Company (which consent the Company may withhold or condition for any reason or
for no reason) except that this Option is Transferrable by will or the laws of
descent and distribution or pursuant to a “qualified domestic relations order”
as defined in the Code. Any other attempted Transfer is void and ineffective for
all purposes. Subject to the Transferability limitations in this Option, this
Option

5



--------------------------------------------------------------------------------



 



is binding upon and inure to the benefit of the representatives, executors,
successors or beneficiaries of the parties hereto.
17 Notice
     Other than any Exercise Notice, any notice required or permitted to be
given under the Plan or this Option must be in writing and delivered in person
or sent by registered or certified mail, return receipt requested, first-class
postage prepaid (i) if to Optionee, at the address shown on the books and
records of the Company or at Optionee’s place of employment, or (ii) if to the
Company, at 2711 N. Haskell Avenue, Suite 2200, Dallas, Texas 75204-2960,
Attention: Corporate Secretary, or any other address that is specified in a
notice provided by one party to the other party. Any notice, if sent by
registered or certified mail, is deemed to effective upon actual receipt.
18 Defined Terms
     All capitalized terms not defined in this Option have the meanings ascribed
to them in the Plan. Section references are to the sections of this Option
unless otherwise specified. All section titles and captions in this Option are
for convenience only, are not be deemed part of this Option, and in no way
define, limit, extend or describe the scope or intent of any provisions of this
Option.
     “Acquiring Person” means any person (including any “person” as such term is
used in Sections 13(d)(3) or 14(d)(2) of the Exchange Act that, together with
all Affiliates and Associates of such person, is the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of 10% or more of the outstanding
Common Stock. The term “Acquiring Person” does not include the Company, any
majority-owned subsidiary of the Company, any employee benefit plan of the
Company or a majority-owned subsidiary of the Company, or any person to the
extent such person is holding Common Stock for or pursuant to the terms of any
such plan. For the purposes of this Option, a person who becomes an Acquiring
Person by acquiring beneficial ownership of 10% or more of the Common Stock at
any time after the date of this Option will continue to be an Acquiring Person
whether or not such person continues to be the beneficial owner of 10% or more
of the outstanding Common Stock.
     “Affiliate” and “Associate” have the meanings ascribed to such terms in
Rule 12b-2 of the General Rules and Regulations under the Exchange Act.
     “Cause” means any circumstances described in the Company’s bylaws which
permit the termination of the term of office of a Director of the Company upon
the affirmative vote of a majority of the Company’s Board of Directors.
     “Change in Control” means:

  (i)   The Company is merged, consolidated or reorganized into or with another
corporation or other legal person and as a result of such merger, consolidation
or reorganization, the Company or its shareholders or Affiliates immediately
before

6



--------------------------------------------------------------------------------



 



      such transaction beneficially own, immediately after or as a result of
such transaction, equity securities of the surviving or acquiring corporation or
such corporation’s parent corporation possessing less than fifty-one percent
(51%) of the voting power of the surviving or acquiring person or such person’s
parent corporation; or

  (ii)   The Company sells all or substantially all of its assets to any other
corporation or other legal person and as a result of such sale, the Company or
its shareholders or Affiliates immediately before such transaction beneficially
own, immediately after or as a result of such transaction, equity securities of
the surviving or acquiring corporation or such corporation’s parent corporation
possessing less than fifty-one percent (51%) of the voting power of the
surviving or acquiring person or such person’s parent corporation (provided that
this provision does not apply to a registered public offering of securities of a
subsidiary of the Company, which offering is not part of a transaction otherwise
a part of or related to a Change in Control); or     (iii)   Any Acquiring
Person has become the beneficial owner (as the term “beneficial owner” is
defined under Rule 13d-3 or any successor rule or regulation promulgated under
the Exchange Act) of securities which, when added to any securities already
owned by such person, would represent in the aggregate 35% or more of the then
outstanding securities of the Company which are entitled to vote to elect any
class of directors; or     (iv)   If, at any time, the Continuing Directors then
serving on the Board of Directors of the Company cease for any reason to
constitute at least a majority thereof; or     (v)   Any occurrence that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A or any successor rule or regulation promulgated under the
Exchange Act.

     “Continuing Director” means a director of the Company who (i) is not an
Acquiring Person or an Affiliate or Associate thereof, or a representative of an
Acquiring Person or nominated for election by an Acquiring Person, and (ii) was
either a member of the Board of Directors of the Company on the date of this
Option or subsequently became a director of the Company and whose initial
election or initial nomination for election by the Company’s shareholders was
approved by a majority of the Continuing Directors then on the Board of
Directors of the Company.
     “Option Shares” means shares of Common Stock received upon exercise of this
Option.
     “Transfer” (or any derivative thereof) means a direct or indirect
assignment, sale, transfer, license, lease, pledge, encumbrance, hypothecation
or execution, attachment or similar process.

7



--------------------------------------------------------------------------------



 



19 Miscellaneous
     19.1 Governing Law
     This Option has been executed by the Company in, and is deemed to be
performable in, the City of Dallas, Dallas County, Texas. This Option is
governed by and will be construed, interpreted and enforced in accordance with
the laws of the State of Texas (excluding its conflict of laws rules).
     19.2 Injunctive Relief
     In addition to all other rights or remedies available at law or in equity,
the Company is entitled to injunctive and other equitable relief to prevent or
enjoin any violation of the provisions of this Option.
     19.3 Consent to Jurisdiction and Venue
     With respect to all matters relating to this Option or Option Shares, the
parties consent to the personal jurisdiction of the courts of the State of
Texas, and any courts whose jurisdiction is derivative of the jurisdiction of
the courts of the State of Texas, and to venue in the courts in Dallas County,
Texas.
     19.4 Entire Agreement
     This Option and the Plan together constitute the entire agreement between
the parties pertaining to the subject matter hereof and supersede all prior and
contemporaneous agreements, representations and understandings of the parties.
If any provision of this Option conflicts with the Plan, the terms of the Plan
will control.
     19.5 Modifications in Writing
     Except as provided in sections 5 and 6, no supplement, modification or
amendment of this Option or waiver of any provision of this Option is binding
unless it is in a writing signed by all parties to this Option.
     19.6 No Deemed Waivers
     No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Option or to exercise any right
or remedy consequent upon a breach thereof will constitute a waiver of any such
breach or any other covenant, duty, agreement or condition. No waiver of any of
provision of this Option will be deemed to occur, or to constitute a waiver of
any other provision of this Option, or to constitute a continuing waiver, unless
that waiver is in a writing signed by the party against whom the waiver is
asserted.

8



--------------------------------------------------------------------------------



 



     19.7 Blue-penciling
     If any provision of this Option is declared or found to be illegal,
unenforceable or void, in whole or in part, then the parties will be relieved of
all obligations arising under such provision, but only to the extent that it is
illegal, unenforceable or void, it being the intent and agreement of the parties
that this Option will be deemed amended by modifying such provision to the
extent necessary to make it legal and enforceable while preserving its intent
or, if that is not possible, by substituting therefor another provision that is
legal and enforceable and achieves the same objectives.
     19.8 Further Acts
     The parties will execute all documents, provide all information and take or
refrain from taking all actions as may be necessary or appropriate to achieve
the purposes of this Option.
20 Option Issued Pursuant to Plan
     The Optionee accepts this Option subject to the provisions of this Option
and the Plan, which are incorporated herein, including the provisions that
authorize the Committee to administer and interpret the Plan and provide that
the Committee’s determinations and interpretations with respect to the Plan are
final and conclusive and binding on all persons affected thereby.
21 Electronic Signatures
     This Option may be digitally signed by Optionee. By accepting this Option
on the Broker’s online system, Optionee agrees to the terms of this Stock Option
Agreement together with the pertinent Plan documents found in the Communications
Center on the Broker’s website. By failing to accept this Option on the Broker’s
online system, Optionee forfeits all rights to this Option and under this
Option. Evidence of Optionee’s acceptance of this Option will be captured and
stored in electronic format in the Broker’s database, and that electronic
acceptance will create and evidence a binding contract between Optionee and the
Company.

           

ZIX CORPORATION
    Date: __________________  By:           Susan K. Conner        Chief
Financial Officer     

9